Citation Nr: 0002396	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-06 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right hand injury.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The claim of entitlement to service connection for a right 
hand injury is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
hand injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal no abnormalities of the upper 
extremities, at the time the veteran was examined for the 
purpose of enlistment in the service.  Strength and range of 
motion of his upper extremities was reported as normal.  
There was no bone, joint or other deformity noted.  The 
report showed that he is right-handed.  A discharge 
examination was conducted on October 8, 1975.  

That report also showed normal strength and range of motion 
of the upper extremities.  No scars on the right hand were 
identified.  It was noted that the veteran had no inability 
to perform certain motions.

In October 1995 the veteran filed a claim for service 
connection for right hand injuries.  To support his claim he 
submitted a detailed statement of an incident when his right 
hand was injured.  He stated that in August or September of 
1975 while on duty, as a unit-police officer in Germany, he 
aided the break up of a fight and sustained lacerations to 
the extensor surface of his fingers as well as the flexor 
surface of the first metacarpophalangeal joint.  

The resulting wounds required approximately thirty stitches.  
He further stated that a duty officer took him to Karlsrue 
Infirmary [sic] where he was treated for the hand injury.  He 
stated that he has no feeling around the wound, thumb and 
palm area.  Further, he stated he drops items from his right 
hand.  He stated that sometimes he is awakened by pain of his 
right hand.  He also stated that he is still picking glass 
out of his thumb and on the top of his hand.  He stated that 
he has a hard time writing with his right hand; and, in the 
past three years, his right hand has worsened.

In July 1996 the veteran underwent a VA compensation 
examination for his right hand.  During the examination, he 
provided the history of the injury to his right hand as noted 
above.  He also reported that he still has moderately severe 
pain on any pressure of his metacarpophalangeal joint.  He 
claimed that his hand fatigues and cramps easily and he has 
numbness over his fingers.

Examination revealed a two centimeter scar over the 
metacarpophalangeal joint.  The diagnoses were right hand 
pain secondary to old injury, etiology undetermined and 
moderately severe loss of muscle strength of the right thumb, 
etiology unknown.  X-ray revealed no fracture, dislocation or 
bony abnormality.


In February 1997 the veteran filed notice of disagreement 
with the RO's determination to deny entitlement to service 
connection for a right hand injury.  In March 1997 he 
appealed to the Board.  He contended on appeal that he is 
slowly losing use of his right hand due to the injury and 
requested service connection due to the loss of use of his 
writing hand.

A statement dated in April 1997 was submitted by the 
veteran's parents.  In it, they stated that when the veteran 
was home in July1975 he had no injury to his hand; but, a 
month or so after his leave the veteran told them about being 
hit with a bottle that cut his right hand.  They further 
stated that since his discharge, his injury has caused him 
considerable pain and discomfort.

On October 15, 1975 it was recommended that the veteran 
receive a general discharge from the United States Army.  On 
that same day, he voluntarily accepted the general discharge.

A personal hearing was held in June 1998.  At the hearing the 
veteran testified that after his injury he was treated at a 
medical facility at Kitzingen Harvey Barracks in Tensengen, 
Germany.  Hearing Transcript (Tr.), pp. 3, 8.  He also 
testified that the incident associated with the injury to his 
right hand occurred sometime around October 21, 1975 which is 
the reason the separation examination shows no injury to his 
right hand.  Tr., pp. 4-7.  He further testified that he was 
supposed to be discharged in October 1975 but was retained as 
a material witness in a murder trial.  Tr., pp. 2, 7.  He 
stated that after being held over to testify, he was 
reassigned to unit police duty.  Tr.,  p. 2.

A search for clinical records, indicating treatment for a 
hand injury at Kitzingen, Germany United States Army Hospital 
for the period between October 1, 1975 to October 31, 1975 
was conducted by the National Archives and Records 
Administration (NARA) in June 1999.  No records were found.  
This search followed a search conducted at the National 
Personnel Records Center (NPRC) where it was revealed that 
all service medical records had been furnished to the RO.  

It was noted in NPRC's response that morning reports were 
discontinued by the year 1974, therefore, there were no 1975 
morning reports to search.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

Where the issue presented in an application for service-
connection disability is factual in nature, that is, whether 
an incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, the Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a right 
hand injury must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The threshold question in this case is whether there is 
sufficient evidence in the record to establish that an injury 
to the veteran's right hand was incurred while in service or 
during any applicable presumption period.  The evidence shows 
that there were no abnormalities of the veteran's right hand 
noted at the separation examination in October 1975.  

The veteran contends that the incident which resulted in an 
injury to his right hand occurred subsequent to his 
separation examination.  He also contends that he was treated 
in-service for a right hand injury.  A search for service 
medical records by the NPRC and NARA revealed no record of 
any such treatment.  There are neither in-service records of 
an incident involving an injury to the veteran's right hand, 
nor service medical records of a diagnosis or treatment for a 
right hand injury.  Consequently, there is no evidence of an 
in-service incurrence of the veteran's claimed right hand 
injury.

The record is completely devoid of medical evidence for any 
post-service treatment for symptoms associated with a right 
hand injury.  The earliest diagnosis associated with a right 
hand injury was via VA examination in July 1996, more than 
twenty years after service.  The absence of any medical 
records of a diagnosis or treatment for a right hand injury 
for years after service is evidence highly probative against 
the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997) see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Such 
evidence annuls any consideration of service connection based 
on continuity of symptomatology.  See Savage, supra.

Moreover, the presumptive period under 38 C.F.R. § 3.307 is 
inapplicable in this instance because more that twenty years 
have passed since the veteran was discharged from service and 
when he was diagnosed with residuals of a right hand injury.  

The VA examiner noted that the etiology of the veteran's 
right hand pain and severe loss of muscle strength of the 
right thumb is unknown.  There is no other competent medical 
evidence of a diagnosis that suggests the origin of the 
veteran's right hand injury.  This shows a lack of competent 
medical evidence of a link between the veteran's right hand 
injury and service.  Since the veteran has failed to provide 
competent medical evidence of a nexus between his claimed in-
service right hand injury and his current right hand 
disability, his claim must be denied as not well grounded.  
See Caluza, supra.

The veteran has asserted that he experiences moderately 
severe pain, fatigue, and cramps of his right hand and 
numbness over his fingers as a result of the right hand 
injury he sustained while in service.  Furthermore, he has 
proffered statements of his parents who stated that the 
injury has caused the veteran considerable pain and 
discomfort.  The veteran's own opinion and statements and his 
parents' statement will not suffice to well ground his claim.  
Case law provides that while a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The statements by the veteran and his parents are 
considered under Espiritu, supra to the extent such 
statements relate to observable symptoms of the veteran's 
claimed disability.  However, such statements cannot serve to 
well ground the veteran's claim in the absence of competent 
medical evidence of a link between the veteran's claimed 
right hand disability and service.

Because the veteran has failed to provide competent evidence 
of a nexus between a current right hand disability and 
military service, the Board finds that his claim of 
entitlement to service connection for a right hand injury 
must be denied as not well grounded.

As the veteran's claim for service connection for a right 
hand injury is not well grounded, the doctrine of reasonable 
doubt has no application to his case.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any evidence 
that has not already been obtained that would well ground his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right hand injury, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

